—In an action, inter alia, to recover damages for breach of a lease, the plaintiff appeals from so much of an order of the Supreme Court, Orange County (Sherwood, J.), dated February 25, 1994, as granted the defendant’s motion to dismiss the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
We have previously held that "[b]y its clear terms, Racing, Pari-Mutuel Wagering and Breeding Law § 514 applies to all actions for damages brought against a regional off-track betting corporation” (Broadmeadow Lanes v Catskill Regional Off-Track Betting Corp., 151 AD2d 631). Here, a review of the complaint reveals that the theory and gravamen of the action is that the defendant breached a written lease provision, thereby entitling the plaintiff to the recovery of damages. Accordingly, the notice of claim requirement in Racing, PariMutuel Wagering and Breeding Law § 514 is applicable and the plaintiff’s failure to comply with this requirement mandates dismissal of the action (see, Racing, Pari-Mutuel Wagering and Breeding Law § 514). Balletta, J. P., O’Brien, Thompson and Ritter, JJ., concur.